33 N.Y.2d 709 (1973)
Philan Department of the Borden Company, Appellant,
v.
Foster-Lipkins Corporation, Inc. et al., Respondents.
Moran & Son, Inc., Appellant,
v.
Foster-Lipkins Corporation, Inc. et al., Respondents.
Court of Appeals of the State of New York.
Argued September 20, 1973.
Decided October 18, 1973.
David M. Lascell for Philan Department of the Borden Company, appellant.
Thomas J. Fitzpatrick for Moran & Son, Inc., appellant.
Richard D. Rosenbloom for Foster-Lipkins Corporation, Inc. and another, respondents.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, JONES and WACHTLER. Taking no part: Judge GABRIELLI.
Orders affirmed, with costs to respondents Foster and Transamerica; no opinion.